Notice of Allowability
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on November 24, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,967,227 and 10,375,011 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney David Schaumann, Reg. No. 50,858 on January 27, 2021.

The application is amended as follows:


IN THE CLAIMS:

1. 	(Currently Amended) A method of operating a domain name system (DNS) node
establishing address correlations between prefixed Internet Protocol version 6 (IPv6) network addresses and partially qualified domain names (PQDNs), wherein each PQDN comprises indicators for a routing provider identifier and a server node grouping; 
receiving recursed DNS queries; 
for each of the recursed DNS queries, selecting one of the prefixed IPv6 network addresses according to a desired routing provider and a desired server node grouping indicated in the PQDN in a given DNS query; 
replying to the given DNS query with the one of the prefixed IPv6 network addresses.

2. 	(Currently Amended) The method of claim 1 further comprising: 
establishing domain name relationships for use by a top-level domain name system (DNS) to recurse DNS queries to [[a]]the DNS node associated with the edge network; 
wherein the DNS node is associated with a plurality of sites each having server nodes that serve content to end user devices; and 
wherein the IPv6 network addresses reach the server nodes.

3. 	(Original) The method of claim 2, further comprising: 
in the DNS node, selecting routing providers for each of the recursed DNS queries, wherein the routing providers route content indicated by the domain names and have associated routing provider indicators; 
in the DNS node, selecting server node groupings for each of the recursed DNS queries, wherein the server node groupings serve content indicated by the domain names and have associated server node grouping indicators.

4. 	(Original) The method of claim 3, further comprising: 


5. 	(Currently Amended) The method of claim 4, wherein forming the composite PQDNs comprises assembling the composite PQDNs with at least a base domain name

6. 	(Original) The method of claim 4, further comprising: 
in the DNS node, determining the IPv6 network addresses based on the correlated ones of the prefixed IPv6 addresses and further network address bits to form the IPv6 network addresses.

7. 	(Original) The method of claim 6, wherein bits of the IPv6 network addresses corresponding to the prefixed IPv6 addresses comprise IPv6 locator bits, and wherein the further network address bits comprise IPv6 identifier bits.

8. 	(Original) The method of claim 3, wherein the routing provider indicators correspond to /36 prefixed IPv6 addresses, and wherein the server node grouping indicators correspond to /48 prefixed IPv6 addresses.

9. 	(Original) The method of claim 2, wherein the desired server node grouping corresponds to a plurality of server nodes that span one or more physical sites hosting the plurality of server nodes, wherein each of the one or more physical sites are configured to load balance among an associated set of the plurality of server nodes for received content requests that are associated with the recursed DNS queries.

10. (Original) The method of claim 2, further comprising: 


11. 	(Original) A method of operating an edge network comprising a plurality of sites each having server nodes that server content to end user devices, the method comprising: 
establishing domain name relationships for use by a top-level domain name system (DNS) to resolve DNS queries to a DNS node associated with the edge network; 
in the DNS node, establishing address correlations between prefixed Internet Protocol version 6 (IPv6) network addresses and partially qualified domain names (PQDNs) that comprise indicators for at least a routing provider identifier and a server node grouping; 
in the DNS node, receiving DNS queries and responsively translating domain names in the DNS queries into associated IPv6 network addresses to reach content indicated by the domain names, the associated IPv6 network addresses each determined by at least selecting one of the prefixed IPv6 network addresses according to a desired routing provider and a desired server node grouping indicated in the PQDNs.

12. 	(Original) The method of claim 11, further comprising: 
in the DNS node, selecting routing providers for each of the DNS queries, wherein the routing providers route content indicated by the domain names and have associated routing provider indicators; 
in the DNS node, selecting server node groupings for each of the DNS queries, wherein the server node groupings serve content indicated by the domain names and have associated server node grouping indicators.

13. 	(Original) The method of claim 12, further comprising: 
in the DNS node, forming composite PQDNs from at least the routing provider indicators and the server node grouping indicators, determining correlated ones of the prefixed IPv6 addresses that correspond to the composite PQDNs using at least the address correlations, and transferring responses to the DNS queries comprising IPv6 network addresses corresponding to the correlated ones of the prefixed IPv6 addresses.

14. 	(Original) The method of claim 13, wherein forming the composite PQDNs comprises assembling the composite PQDNs with at least a base domain name associated with the edge network, the routing provider indicators, and the server node grouping indicators.

15. 	(Original) The method of claim 13, further comprising: 
in the DNS node, determining the IPv6 network addresses based on the correlated ones of the prefixed IPv6 addresses and further network address bits to form the IPv6 network addresses.

16. 	(Original) The method of claim 15, wherein bits of the IPv6 network addresses corresponding to the prefixed IPv6 addresses comprise IPv6 locator bits, and wherein the further network address bits comprise IPv6 identifier bits.

17. 	(Original) The method of claim 12, wherein the routing provider indicators correspond to /36 prefixed IPv6 addresses, and wherein the server node grouping indicators correspond to /48 prefixed IPv6 addresses.

18. 	(Original) The method of claim 11, wherein the desired server node grouping corresponds to a plurality of server nodes that span one or more physical sites housing the plurality of server nodes, wherein each of the one or more physical sites are configured to load balance among an associated set of the plurality of server nodes for received content requests that are associated with the DNS queries.

19. 	(Original) The method of claim 11, further comprising: 
in the DNS node, selecting the desired server node grouping for each of the DNS queries based on at least estimated network latency for the end user devices to receive content from the desired server node grouping.

20. (Currently Amended) A method of operating a domain name system (DNS) node
receiving recursive DNS queries; 

translating domain names in the recursive DNS queries into associated IPv6 network addresses to reach content indicated by the domain names by at least selecting one of the prefixed IPv6 network addresses according to a desired routing provider and a desired server node grouping indicated in the PQDNs.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445